Citation Nr: 1507616	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-23 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left clavicle osteolysis with left shoulder strain.

2. Entitlement to an initial disability rating in excess of 10 percent for a lumbar sacral strain with levoscoliosis. 

3. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Houston, Texas.

The Veteran appeared at a January 2015 videoconference hearing.  A transcript is of record.

The issues of entitlement to a rating in excess of 10 percent for a lumbar sacral strain with levoscoliosis and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left shoulder disability is manifested by dislocation of the clavicle or scapula, with no evidence of impairment of the humerus, ankylosis, or limitation of motion to 25 degrees from the side. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent (but no higher) for left clavicle osteolysis with left shoulder strain have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The issue on appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection for a left shoulder disability.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The RO has obtained all of the Veteran's service treatment, and VA treatment records.  VA examinations were obtained in April 2009 and April 2013.  Taken together, the Board finds that the VA examinations are adequate as they were conducted by medical professionals who reviewed the claims file, solicited history from the Veteran, performed thorough examinations, described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

II.  Higher Evaluation  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In an April 2009 rating decision, service connection was granted and a non-compensable rating was assigned for the Veteran's left clavicle osteolysis with left shoulder strain, effective January 18, 2009.  In an April 2010 rating decision, the rating was increased to 10 percent, effective the date of the grant of service connection.  He seeks a higher rating for his left shoulder disability.  The Veteran's left shoulder is his minor arm. 

Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203.  Diagnostic Code 5203 provides ratings for impairment of the clavicle or scapula.  Nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the minor arm.  Dislocation of the clavicle or scapula is rated as 20 percent for the minor arm.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Under Diagnostic Code 5201 for limitation of motion of the minor arm, a 20 percent rating is assigned for limitation of motion at shoulder level.  A 20 percent rating is assigned for limitation of motion to midway between side and shoulder level on the minor side.  A 30 percent rating is assigned for limitation of motion of the arm to 25 degrees from side on the minor side.

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction.  Lifting the arm to shoulder level is lifting it to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

The Veteran was afforded a VA examination in April 2009, where he reported constant left collar bone pain that travels across his shoulder.  The Veteran rated his pain as a 5 out of 10 and noted that the pain can be elicited by physical activity and stress.  In addition to pain, the Veteran reported weakness, stiffness, swelling, lack of endurance, locking and fatigability.  The VA examiner found no evidence of heat, redness, giving way or dislocation. 

On examination, the Veteran's left shoulder flexion was to 180 degrees, with pain at 120 degrees, and left shoulder abduction was to 180 degrees with pain at 180 degrees.  The VA examiner noted that the Veteran's left shoulder was additionally limited following repetitive testing due to pain.  There was no evidence of fatigue, weakness, lack of endurance or incoordination after repetitive testing.    

The VA examiner also observed tenderness over the left anterior shoulder with a bony deformity over the lateral left clavicle.  X-rays noted osteolysis and fragmentation of the left clavicle.  In regards to functional impairment, the VA examiner noted that the Veteran uses his right arm when lifting, dressing and brushing his teeth.  He also avoids heavy lifting.  

VA treatment records from February 2009 to December 2009 show complaints of shoulder pain and numbness.  October 2009 VA treatment records reveal a step-off at the AC joint with approximately 3/4 inch gap at joint space.  No atrophy was noted and the Veteran's biceps were intact.  The VA provider stated that the joint is non-tender at the posterior shoulder-scapular-rhomboid bicipital groove.  On examination, the Veteran's strength was intact and his range of motion was full with pain on flexion and abduction (over 90 degrees).

The Veteran was afforded another VA examination in April 2013, where he complained of a pins and needles sensation at night.  The Veteran also reported that overhead activity bothers him and that lifting over 25 pounds will cause his shoulder to pop.  On examination, the Veteran's left shoulder flexion was to 165 degrees, with no evidence of objective pain, and left shoulder abduction was to 150 degrees with no evidence of pain.  The Veteran's limitation of motion was not additionally limited following repetitive testing.  The VA examiner also noted that there was no functional loss or functional impairment of the shoulder. 

The VA examiner observed localized tenderness or pain on palpation.  However, there was no evidence of guarding of the shoulders, ankylosis, or poor muscle strength.  On muscle strength testing, the Veteran's left shoulder abduction and forward flexion was 5/5.  The Veteran's Hawkin's Impingement, empty-can, external rotation/infraspinatus strength, and lift-off subscapularis tests were negative.  There was also no history of recurrent dislocation of the glenohumeral joint and the Veteran's crank apprehension and relocation test was negative.  

The VA examiner noted that the Veteran has dislocation of the clavicle or scapula and tenderness of the AC joint.  The Veteran's cross-body abduction test was also positive.  The VA examiner noted that the Veteran's condition does not impact his ability to work or activities of daily living.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to a rating of 20 percent under Diagnostic Code 5203 for dislocation of the clavicle or scapula.  The April 2013 VA examination report reveals dislocation of the clavicle or scapula.  Thus, the Veteran is entitled to a 20 percent rating for his left shoulder disability. 

The Veteran, however, is not entitled to a higher rating under any other diagnostic codes.  Diagnostic Codes 5200 and 5202 are inapplicable because the Veteran does not exhibit ankylosis or impairment of the humerus.  Furthermore, the Veteran is not entitled to a higher rating under Diagnostic Code 5201, because he does demonstrate limitation of motion of the arm to 25 degrees from side.  At the April 2009 VA examination, the Veteran's left shoulder flexion was to 180 degrees, with pain at 120 degrees, and left shoulder abduction was to 180 degrees with pain at 180 degrees.  At the April 2013 VA examination, the Veteran's left shoulder flexion was to 165 degrees, and left shoulder abduction was to 150 degrees.  There was no evidence of pain.  As the Veteran has not demonstrated limitation of motion to 25 degrees from the side, even considering pain, a higher rating under Diagnostic Code 5201 is not warranted. 

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's shoulder disability (pain, limitation of motion, and dislocation of clavicle or scapula) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a rating of 20 percent (but no higher) for left clavicle osteolysis with left shoulder strain is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran seeks a rating in excess of 10 percent for his service-connected back condition.  The Veteran was afforded a VA examination for his back in April 2013. Since then, the Veteran contends that his condition has gotten worse.  Specifically, at the January 2015 hearing, the Veteran testified that he has neurological symptoms, including tingling and numbness in his legs and left foot.  The Veteran also contends that he has a bulging disc.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's back condition, including whether the Veteran's bulging disc is related to his service-connected back disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran should also be afforded a new VA examination for his claimed hearing loss disability.  The Veteran underwent a VA examination in March 2009, where the examiner found that the Veteran did not meet the criteria for bilateral hearing loss for VA compensation purposes.  However, at the January 2015 hearing, the Veteran stated that his hearing has gotten worse since the March 2009 examination.  Therefore, a new VA examination should be conducted to determine whether or not the Veteran currently has a bilateral hearing loss disability for VA compensation purposes and, if so, if it is etiologically related to his in-service acoustic trauma. 

Since the claims file is being returned it should be updated to include VA treatment records compiled since October 2013.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his back condition and hearing loss since October 2013.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the extent of his service-connected back disability and identify all orthopedic and neurological manifestations.  Copies of all pertinent records, including the Virtual Record, should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

If a neurological abnormality is noted, the examiner should specifically address what nerve(s) is/are affected and whether the impairment is "mild," "moderate" or "severe," fully explaining the rationale behind any opinion rendered.  

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the claimed bilateral hearing loss.  Copies of all pertinent records, including the Virtual Record, should be made available to the examiner for review.  Based on the examination and review of the record, the examiner should a whether it is at least as likely as not (a 50 percent probability or greater), that any current hearing loss is etiologically related to the Veteran's active military service, to include any in-service noise exposure.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


